Citation Nr: 1020614	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service in the United States Marine 
Corps from January 1966 to January 1969 including service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  This rating action granted 
service connection for PTSD and assigned a 50 percent 
disability rating.  The appellant was notified of this action 
and he has appealed the assignment of the 50 percent rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the VA/Board asking that his 
service-connected PTSD be assigned an evaluation in excess of 
50 percent.  He has asserted that since last being seen by VA 
medical personnel, his service-connected psychiatric disorder 
has become more severe.  Pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that a comprehensive VA 
examination is necessary to address the current level of the 
appellant's disability.

The Board would further add that the claims folder contains 
three psychiatric examinations of the appellant.  The first 
was accomplished in January 2007 by a private medical care 
provider.  Upon completion of the exam, the examiner assigned 
a Global Assessment Functioning (GAF) score of 54.  A VA 
examination was performed in July 2007.  The examiner who 
provided that exam assigned a GAF score of 55.  A third exam, 
again performed by a private medical care provider, examined 
the appellant in October 2007.  A GAF score of 48 was 
reported.  This decrease in the score suggests that the 
appellant has decompensated since being examined in January 
and July 2007.  As the evidence shows there may be a material 
change in the severity of the condition, another VA 
examination is warranted.  See 38 C.F.R. § 3.327(a) (2009).  

On remand, relevant treatment records should be obtained.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received (if 
any) since January 2007 for his service-
connected psychiatric disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

2.  Thereafter, the appellant should be 
scheduled for a VA psychiatric 
examination.  The purpose of the 
examination is to determine the extent 
and severity of the service-connected 
PTSD.  The examiner should be provided a 
copy of this remand together with the 
appellant's entire claims folder, and the 
examiner is asked to indicate whether he 
or she has reviewed the claims folder.  
All appropriate tests should be 
conducted.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities and explain what the score 
represents.  The examiner should also set 
forth all psychiatric diagnoses and 
identify what symptoms, if any, are 
attributable to his service-connected 
PTSD.  In other words, the examiner must 
discuss the symptoms produced by the 
appellant's service-connected PTSD versus 
any found symptoms produced by a 
nonservice-connected mental disorder.  If 
such is not possible, the examiner should 
explain why.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include the requested 
information, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


